NONPRECEDENTIAL DISPOSITION
                           To be cited only in accordance with
                                    Fed. R. App. P. 32.1


 

              United States Court of Appeals
                                    For the Seventh Circuit
                                    Chicago, Illinois 60604

                                Submitted November 19, 2012*
                                 Decided November 19,. 2012

                                            Before

                              WILLIAM J. BAUER, Circuit Judge

                              JOHN DANIEL TINDER, Circuit Judge

                              DAVID F. HAMILTON, Circuit Judge

No. 10‐2784

RUTH LEIGH and                                       Appeal from the United States District
SARAH STURGEON,                                      Court for the Central District of Illinois.
     Plaintiffs–Appellants,
                                                     No. 07‐2155
v.
                                                     Michael P. McCuskey,
JACK KEMP, et al.,                                   Judge.
     Defendants–Appellees.



                                          O R D E R

        Ruth Leigh and Sarah Sturgeon appeal the denial of their postjudgment motion
challenging the district court’s grant of summary judgment against them in this civil‐rights
action. We affirm.




       *
        After examining the briefs and the record, we have concluded that oral argument is
unnecessary. Thus, the appeal is submitted on the briefs and the record. See FED. R. APP. P.
34(a)(2)(C).
No. 10‐2784                                                                             Page 2

        This case arises from a dispute in 2005 between Leigh and her neighbor, Jack Kemp,
about landscape boulders that she had placed along the road of their cul‐de‐sac. Kemp
complained to the township highway commissioner that the boulders obstructed the road.
The commissioner determined that the boulders were on the township’s right‐of‐way and,
with sheriff’s deputies keeping the peace, decided to remove them. Leigh and her sister
Sturgeon (staying with her at the time) protested the boulders’ removal by sitting on them
and disregarding the deputies’ orders to move. The deputies arrested both sisters for
resisting a peace officer, and the township removed the boulders.

        Two years later, in 2007, Leigh and Sturgeon filed a suit in federal court under 42
U.S.C. § 1983, claiming that Kemp, the highway commissioner, and the sheriff’s deputies
deprived them of their property interest in the road in front of Leigh’s home; that the
deputies falsely arrested and maliciously prosecuted them; and that the arrest defamed
Leigh. The district court, on Kemp’s and the commissioner’s motions, granted summary
judgment on all claims. The court explained that Leigh and Sturgeon had no protected
property interest in the right‐of‐way and that the deputies had probable cause to arrest
them for ignoring orders. See 720 ILCS 5/31‐1. The plaintiffs’ state‐law claims, the court
concluded, were barred by the one‐year statute of limitations. See 745 ILCS 10/8‐101. The
plaintiffs appealed 31 days later, and we dismissed their appeal as untimely.

       Leigh and Sturgeon then moved under Federal Rule of Civil Procedure 60(b) to set
aside the judgment as void, contending that the district court had, among other things,
wrongly accepted the defendants’ factual misrepresentations. The court denied the motion,
explaining that the sisters’ arguments essentially disputed the court’s grant of summary
judgment, and that such arguments were appropriate for a direct appeal but not a Rule
60(b) motion.

        On appeal, Leigh and Sturgeon characterize the district court’s summary judgment
order as void, see FED. R. CIV. P. 60(b)(4), apparently because, they say, their due‐process
rights have been violated (they do not clearly explain why). Although we review motions
under Rule 60(b)(4) less deferentially than motions under other sections of Rule 60(b), Philos
Techs., Inc. v. Philos & D, Inc., 645 F.3d 851, 854–55 (7th Cir. 2011), Leigh and Sturgeon must
still develop an argument about why the court’s denial of their Rule 60(b) motion was
incorrect. See FED. R. APP. P. 28(a)(9). To the extent they suggest that the judgment is void
because they were not given notice or an opportunity to be heard, their many filings in the
district court reflect otherwise. Their motion was properly denied.

      Leigh and Sturgeon next assert that the district court’s summary judgment ruling
wrongly rested on unspecified factual misrepresentations set forth by Kemp and the
commissioner. See FED. R. CIV. P. 60(b)(3). But an argument based on legal error—as
No. 10‐2784                                                                                Page 3

opposed to factual information that comes to light after the judgment—is not a basis for
relief under Rule 60(b). See Gleash v. Yuswak, 308 F.3d 758, 761 (7th Cir. 2002). And even
construing their argument as asserting fraud under Rule 60(b)(3), the sisters’ contentions are
vague and fail to satisfy the requirement that fraud be proven by clear and convincing
evidence. See Wickens v. Shell Oil Co., 620 F.3d 747, 759 (7th Cir. 2010); Ty Inc. v. Softbelly’s,
Inc., 517 F.3d 494, 498 (7th Cir. 2008).

        Leigh and Sturgeon have waived several of their other arguments—including
charges of judicial bias, fraud committed on the court by the defendants, and a catchall
argument under Rule 60(b)(6)—by not raising them in the district court. See Hale v. Victor
Chu, 614 F.3d 741, 744 (7th Cir. 2010). The remainder of their arguments warrant no further
discussion because they either improperly challenge the court’s summary judgment order
(such arguments should have been raised in a timely direct appeal, see Stoller v. Pure Fishing,
Inc., 528 F.3d 478, 480 (7th Cir. 2008)) or simply lack merit.

                                                                                    AFFIRMED.